The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities found in the specification: Page 1, in paragraph [0001], second line therein, note that updated status information e.g. patent number, issue date) for the cited parent should be provided for clarity and completeness of description. Page 5, in paragraph [0028], 11th line therein, note that the recitation of “referred to herein as a ridge” should be rewritten as --referred herein as a “ridge”-- for an appropriate characterization. Page 7, in paragraph [0033], 4th line therein, note that the recitation of “the term continuous refers” should be rewritten as --the term “continuous” refers-- for an appropriate characterization. Page 11, in paragraph [0044], second line therein, note that --as shown in FIG. 3B-- should be inserted after “350,” for consistency with the labeling in that drawing figure. Page 14, in paragraph [0052], 6th line therein, note that --, including individually labeled posts 408A, 408B, and 408C,-- should be inserted after “408” for an appropriate characterization consistent with like changes made in the specification. Page 17, in paragraph [0058], second line therein; page 17, in paragraph [0059], first line therein; page 17, in paragraph [0060], first line therein; page 18, in paragraph [0061], first line therein; page 18, in paragraph [0062], second line therein: note that the term --block-- should be inserted prior to “802” (i.e. in paragraph [0058]), inserted prior to “804” (i.e. in paragraphs [0059] & [0062], respectively), inserted prior to “806” (i.e. in paragraph [0060]), inserted prior to “808” (i.e. paragraphs [0061] & [0062], respectively), respectively at these instances for appropriate characterizations. Page 19, in paragraph [0063], last line therein, note that the recitation of “and III-V amplifiers” should be rewritten as --and amplifiers from groups III-V-- for an appropriate characterization.  Appropriate correction is required.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14; 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over corresponding claims 1-14; 15-20 of U.S. Patent No. 11264687.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims in the patent recite subject matter that substantially correspond to subject matter recited in the cited claims of the application. In particular, it is noted that the overlaying SIW filter (i.e. in claims 1, 12, 15 of the patent) substantially corresponds to the claimed overlaying “stacked structure” (i.e. in claims 1, 12, 15 of the application) and the transitions constituted by a “microstrip-to-SIW”, a “microstrip-to-slot” and a “stripline-to-SIW” (i.e. claims 10 & 19 of the patent) each substantially correspond to the generic “signal feeding mechanism” (i.e. in claims 10, 19 of the application). Accordingly, the application claims have been met by the patent claims under an “anticipation analysis” standard of obviousness double patenting.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee